In a proceeding in Surrogate’s Court, Kings county, on a final accounting by the executrix which involved the interpretation of certain paragraphs of the will and the validity of an in terrorem provision, decree, in so far as an appeal is taken therefrom, unanimously affirmed, with costs to respondent, payable out of the estate. We are of opinion that in this case there was a gift over to persons definitely named as entitled to the residue. (See Matter of Vandevort, 62 Hun, 612; Matter of Arrowsmith, 162 App. Div. 623; affd., 213 N. Y. 704; Hogan v. Curtin, 88 id. 162.) Present — Young, Carswell, Davis, Adel and Taylor, JJ. [154 Misc. 480.]